Quillian, Chief Judge.
The defendant appeals his conviction for robbery by sudden snatching. Held:
1. The evidence in this case was sufficient so that a rational trier of fact could have found proof of guilt beyond a reasonable doubt.
2. There are two remaining enumerations of error, one of which concerns permitting a state’s witness to testify with regard to the defendant remaining silent and the other regarding the admission of identification testimony which it is now. urged was based on an impermissibly suggestive photographic lineup.
Our review of the record reveals that in each instance an issue was not raised during the trial either by objection or otherwise. These grounds are therefore without merit. Hill v. State, 238 Ga. 354 (233 SE2d 182); DeBerry v. State, 241 Ga. 204, 205 (243 SE2d 864); Smith v. State, 144 Ga. App. 766, 767 (1) (242 SE2d 363).

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.